DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 5-20 are pending in this application.               Claims 1, 5, 14-15 and 20 are presented as amended claims.
               Claims 6-13 and 16-19 are presented as original claims.
               No claims are newly presented.
               Claims 2- 4 are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, 10, 11-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Priest (US 20180276995 A1) in view of Instrument Procedures Handbook, FAA-H-8083, Chapter 2, En Route Operations (2017) (hereinafter FAA) in view of Li (US 20180275647 A1). As regards the individual claims:
Regarding claim 1, Priest teaches a system:
system for a UAV flight highway and management thereof, comprising (Priest: clm. 001; an air traffic control system configured to manage UAV flight in a geographic region, communicating to one or more UAVs over one or more wireless networks, wherein a plurality of flying lanes are defined and standardized in the geographic region each based on a specific purpose; determining an associated flying lane of the plurality of flying lanes for each of the one or more UAVs)
However, Priest does not explicitly teach:
(a) a ground control station operable to transmit data to and from one or more UAVs; however, FAA does teach:
(a) a ground control station operable to transmit data to and from one or more UAVs (FAA: pg. 2-3, col. 002; The FAA defines an Air Route Traffic Control Center (ARTCC) as a facility established to provide air traffic control (ATC) service to aircraft operating on IFR flight plans within controlled airspace, principally during the en route phase of flight.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art FAA has the teaching of the instant application based on the logic that the use of a known technique to improve similar devices in the same way is obvious. In the instant case, the adopted well-known technique of creating a network of airways designed to regulate and control human-piloted aircraft would be obvious to apply to the similar autonomous aircraft (UAV) devices to achieve the similar benefits of safely and efficiently controlling air traffic.
Moreover, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Priest with the teachings of FAA based on a motivation to implement a satellite and computer-
Priest further teaches:
(b) a server operable to identify the UAV flight highway, and to transmit data to and from the ground control station (Priest: ¶ 080; servers 200 are configured to provide air traffic control [and] are configured to receive communications from the UAVs 50 such as for continuous monitoring and of relevant details of each UAV 50 such as location, altitude, speed, direction, function, etc. The servers 200 are further configured to transmit communications to the UAVs 50 such as for control based on the details, such as to prevent collisions, to enforce policies, to provide navigational control, to actually fly the UAVs 50, to land the UAVs 50, and the like. That is, generally, communications from the UAV 50 to the server 200 are for detailed monitoring and communications to the UAV 50 from the server 200 are for control thereof.)
(c) a geographic locator communication device operable to transmit data to and from the one or more UAVs (Priest: ¶ 071; wireless interfaces 106 include hardware, wireless antennas, etc. enabling the UAV 50 to communicate concurrently with a plurality of wireless networks, such as cellular networks, GPS, GLONASS, WLAN, WiMAX, or the like.)
(d) a communication transmitter operable to transmit data to and from the ground control station and to and from the one or more UAVs; and the one or more UAVs are guided along the UAV flight highway through communication with the ground control station (FAA: pg. 2-6, col. 2 and pg. 2-7, col. 1; During handoff from one Center to another, the previous controller assigns a new frequency [in some cases] remote sites [have] discrete very high frequency (VHF) and ultra high frequency (UHF) for 
the UAV flight highway system is generate to define one or more flight highway lanes that are positioned in one or more layers of flight highway lanes (FAA: pg. 2-2, col. 002; Airway routing occurs along pre-defined pathways called airways. [Figure 2-2] Airways can be thought of as three dimensional highways for aircraft.)
each of the flight highway lanes in one of the one or more layers being equidistant from the ground (FAA: pg. 2-2, col. 002; Most airways are eight nautical miles (14 kilometers) wide, and the airway flight levels keep aircraft separated by at least 500 vertical feet from aircraft on the flight level above and below when operating under VFR. When operating under IFR, between the surface and an altitude of Flight Level (FL) 290, no aircraft should come closer vertically than 1,000 feet. Above FL 290, no aircraft should come closer than 2,000 feet except in airspace)
the one or more flight highway lanes are defined as a series of datapoints (FAA: pg. 2-32, col. 001; Waypoints are predetermined geographical locations that are defined in terms of latitude/longitude coordinates or fixes, used to define an RNAV route or the flight path of an aircraft employing RNAV.)
Neither Priest or FAA explicitly teaches:
the series of datapoints defining the one or more flight highway lanes are spaced in proximity to each other 
However, Li teaches:
the series of datapoints defining the one or more flight highway lanes are spaced in proximity to each other (Li: ¶ 040; selecting a plurality of discrete points on the trajectory includes: obtaining a start point and an end point of the trajectory; and selecting N discrete points between the start point and the end point of the trajectory, the plurality of discrete points including: the start point, the N discrete points, and the end point; each two neighboring discrete points of the plurality of discrete points forming a line segment).
Li does not explicitly teach:
whereby datapoints are in closer proximity in non-straight sections of said flight highway lanes, and in farther proximity in straight sections of the flight highway lanes; however, Li does teach:
A method where the number of datapoints used to define a set-distance route is “X” but can be adjusted to a different quantity, “Y”, where “Y” is influenced by a predetermined threshold, where the predetermined threshold can be adjusted by user input or based upon a nearby angle in the selected route of the unmanned vehicle (Li: ¶ 041; N discrete points are then selected between the start point and the end point [where] an angle α formed by the discrete points A, B, and C and an angle β formed by the discrete points B, C, and D are less than the predetermined threshold). (Li: ¶ 188; the current quantity of the waypoints input by using a setting interface of the client, for example, the first quantity is X) (Li: ¶ 190; different locations of the progress bar corresponding to different waypoint density values, the first waypoint density value corresponding to a second quantity, and the third adjustment instruction being used for instructing to adjust the quantity of the waypoints displayed on the map to the second quantity (Li: ¶ 191; the second quantity Y corresponding to the first waypoint density 

    PNG
    media_image1.png
    664
    311
    media_image1.png
    Greyscale

Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Li has the teaching of the instant application based on the logic that Li is teaching that the density of datapoints along the route of a UAV can be based upon the angle of a turn along that route. A person of ordinary skill in the art would recognize that this feature would result in 
Further, the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.). Here, Priest’s "base" device is an air traffic control system configured to manage UAV flights and Li’s "comparable" device generates trajectories and waypoints to manage UAV flights. Li’s device has been improved by varying waypoint-density based upon the angles along the route. Before the filing date of the claimed invention, one of ordinary skill in the art would have applied Li’s known improvement of varying waypoint densities to Priest’s air traffic control system in the same way and the results would have been predictably better routing ground-accuracy with less processing and data transfer.
Regarding claim 6, as detailed above, Priest as modified by FAA teaches the invention as detailed with respect to claim 1; Priest further teaches:
the ground control station controls the flight of each of the one or more UAVs along the flight highway (Priest: ¶ 064; the air traffic control system also supports package delivery authorization and management, landing authorization and management, separation assurance through altitude and flying lane coordination, and the like. Thus, the air traffic control system, leveraging existing wireless networks, can also provide application-specific support.)
Regarding claim 7, as detailed above, Priest as modified by FAA teaches the invention as detailed with respect to claim 1; however, neither explicitly teach:
the ground control station is operable to generate a flight path for each of the one or more UAVs in accordance with one of the following options; however, Li teaches:
the ground control station is operable to generate a flight path for each of the one or more UAVs in accordance with one of the following options (Li: ¶ 039; trajectory drawn on the displayed map may be of any shape, for example, may be a trajectory formed by a thick solid line shown in FIG. 4)
Li further teaches:
(a) from the location where said UAV starts its flight to the flight highway, along the flight highway, and from the flight highway to a final destination of said UAV (Li: ¶ 040; selecting a plurality of discrete points on the trajectory includes: obtaining a start point and an end point of the trajectory; and selecting N discrete points between the start point and the end point of the trajectory, the plurality of discrete points including: the start point, the N discrete points, and the end point; each two neighboring discrete points of the plurality of discrete points forming a line segment).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of FAA with the teachings of Li based on a motivation to incorporate a method of automatically generating a number of waypoints along the trajectory for a UAV  (Li: ¶¶ 005-009).
Regarding claim 8, as detailed above, Priest as modified by FAA as further modified by Li teaches the invention as detailed with respect to claim 7. Li further teaches:
the ground control station may generate an altered flight path for any of the one or more UAVs in accordance with information received by the ground control station for said UAV (Li: ¶ 088; After the waypoints are displayed on the trajectory drawn on the map, an operation includes but is not limited to an editing and adjusting operation may be performed on the generated waypoints. The editing and adjusting operation may include but is not limited to at least one of the following: adjusting a 

    PNG
    media_image2.png
    509
    278
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    500
    259
    media_image3.png
    Greyscale


Regarding claim 10, as detailed above, Priest as modified by FAA teaches the invention as detailed with respect to claim 1. FAA further teaches:
the one or more flight highway lanes are defined as a series of datapoints (FAA: pg. 2-32, col. 001; Waypoints are predetermined geographical locations that are defined in terms of latitude/longitude coordinates or fixes, used to define an RNAV route or the flight path of an aircraft employing RNAV.)
Regarding claim 11, as detailed above, Priest as modified by FAA teaches the invention as detailed with respect to claim 1. Priest further teaches:
the ground control station receives and monitors information relating to the battery level of the one or more UAVs (Priest: ¶ 093; The maintained data can include current battery and/or fuel status for each of the plurality of UAVs, and wherein the processing for the delivery application authorization and management can include checking the current battery and/or fuel status to ensure sufficiency to provide a current delivery, for each of the plurality of UAVs)
Regarding claim 12, as detailed above, Priest as modified by FAA teaches the invention as detailed with respect to claim 1. Priest further teaches:
the ground control station displays a dashboard to an administrator use showing real-time information relating to each of the one or more UAVs (Priest: ¶ 112-113; the GUI can be provided by the consolidated servers 200A to provide visualization, monitoring, and control of the UAVs 50 across a wide geography, e.g., state, region, or national. In FIG. 15, the GUI provides a map visualization at the national level, consolidating views from multiple servers 200. Various circles are illustrated with shading, gradients, etc. to convey information such as congestion in a local region. A user can drill-down such as by clicking any of the circles or selecting any geographic region to zoom in. The present disclosure contemplates zooming between the national level down to local or even street levels to view individual UAVs 50.)
Regarding claim 14, as detailed above, Priest as modified by FAA as modified by Li teaches the invention as detailed with respect to claim 1. FAA further teaches:
the one or UAVs can move between lanes (FAA: pg. 2-32, col. 001-002; A fly-by waypoint is a waypoint that marks the intersection of two straight paths, with the 
and move between layers of the flight highway (FAA: pg. 2-13, col. 001; There are three fixed route systems established for air navigation purposes. They are the Federal airway consisting of VOR (low victor airways, high jet routes), NDB (low or medium frequency) and the RNAV route system. To the extent possible, these route systems are aligned in an overlying manner to facilitate transition between each.)
Regarding claim 15, as detailed above, Priest as modified by FAA as modified by Li teaches the invention as detailed with respect to claim 1. FAA further teaches
(a) one or more lanes of the flight highway are reserved for specific types of UAVs (FAA: pg. 2-23, col. 001; Published RNAV routes are fixed, permanent routes that can be flight planned and flown by aircraft with RNAV capability.)
Regarding claim 16, as detailed above, Priest as modified by FAA teaches the invention as detailed with respect to claim 1. Priest further teaches:
one or more intersections are incorporated in the flight highway, and the ground control station controls the travel of the one or more UAVs across all intersections in accordance with rules and information received from each of the UAVs. (Priest: ¶ 082; servers 200 are configured to perform air traffic control functionality of the UAV air traffic control system 300. Specifically, the servers 200 are configured to perform separation assurance, navigation, traffic management, landing, and general control of the UAVs 50. The separation assurance includes tracking all of the UAVs 50 in flight, based on the monitored data, to ensure adequate separation. The navigation includes maintaining defined airways. The traffic management includes comparing flights plan of UAVs 50 to avoid conflicts and to ensure the smooth and efficient flow of 
Regarding claim 17, as detailed above, Priest as modified by FAA teaches the invention as detailed with respect to claim 1. FAA does not explicitly teach:
all of the one or more UAVs that fly along the flight highway must be registered with the ground control station; however, FAA does teach:
all of the one or more UAVs that fly along the flight highway must be registered with the ground control station (FAA: pg. 2-23, col. 001; Increasing use of self-contained airborne navigational systems that do not rely on the VOR/VORTAC/TACAN system has resulted in pilot requests for direct routes that exceed NAVAID service volume limits. These direct route requests are approved only in a radar environment with approval based on pilot responsibility for navigation on the authorized direct route.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that FAA has the teaching of the instant application based on the logic that if the volume limits of the VOR/VORTAC/TACAN airway network are exceeded, aircraft cannot add themselves to the airways but rather must seek an alternative routing mechanism from air traffic control.
Regarding claim 18, as detailed above, Priest as modified by FAA teaches the invention as detailed with respect to claim 1. Priest further teaches:
the server stores datapoints that are longitudinal and latitudinal pinpoint references and the flight highway is defined by a series of such datapoints (Priest: ¶ 214-214; method 1800 can be performed in one or more servers each including a network 
Regarding claim 20, Priest teaches:
A method for a UAV flight highway and management thereof, comprising the steps of: (a) one or more UAVs being registered on a flight highway system that comprises (Priest: clm. 001; method for Unmanned Aerial Vehicles (UAVs), comprising: in an air traffic control system configured to manage UAV flight in a geographic region, communicating to one or more UAVs over one or more wireless networks, wherein a plurality of flying lanes are defined and standardized in the geographic region each based on a specific purpose; determining an associated flying lane of the plurality of flying lanes for each of the one or more UAVs)
FAA does not explicitly teach:
(i) a ground control station operable to transmit data to and from one or more UAVs; however, FAA does teach:
(i) a ground control station operable to transmit data to and from one or more UAVs (FAA: pg. 2-3, col. 002; The FAA defines an Air Route Traffic Control Center (ARTCC) as a facility established to provide air traffic control (ATC) service to aircraft 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art FAA has the teaching of the instant application based on the logic that the use of a known technique to improve similar devices in the same way is obvious. In the instant case, the adopted well-known technique of creating a network of airways designed to regulate and control human-piloted aircraft would be obvious to apply to the similar autonomous aircraft (UAV) devices to achieve the similar benefits of safely and efficiently controlling air traffic.
Moreover, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Priest with the teachings of FAA based on a motivation to implement a sophisticated satellite and computer-based system that can generate courses to suit the operational requirements of almost any flight (FAA: pg. 2-2, col. 001).
Priest further teaches:
(ii) a server operable to identify the UAV flight highway, and to transmit data to and from the ground control station (Priest: ¶ 080; servers 200 are configured to provide air traffic control [and] are configured to receive communications from the UAVs 50 such as for continuous monitoring and of relevant details of each UAV 50 such as location, altitude, speed, direction, function, etc. The servers 200 are further configured to transmit communications to the UAVs 50 such as for control based on the details, such as to prevent collisions, to enforce policies, to provide navigational control, to actually fly the UAVs 50, to land the UAVs 50, and the like. That is, generally, 
(iii) a geographic locator communication device operable to transmit data to and from the one or more UAVs (Priest: ¶ 071; wireless interfaces 106 include hardware, wireless antennas, etc. enabling the UAV 50 to communicate concurrently with a plurality of wireless networks, such as cellular networks, GPS, GLONASS, WLAN, WiMAX, or the like.)
FAA further teaches:
and (iv) a communication transmitter operable to transmit data to and from the ground control station and to and from the one or more UAVs (FAA: pg. 2-6, col. 2 and pg. 2-7, col. 1; During handoff from one Center to another, the previous controller assigns a new frequency [in some cases] remote sites [have] discrete very high frequency (VHF) and ultra high frequency (UHF) for communicating with the appropriate ARTCC. These Center frequency boxes can be used for finding the nearest frequency within the aircraft range. They also can be used for making initial contact with the Center for clearances. The exact location for the Center transmitter is not shown, although the frequency box is placed as close as possible to the known location.)
(b) a request for each of the UAVs being to access the flight highway being received by the flight highway system and being approved, and a flight plan being generated for said UAV, prior to a UAV flying along the flight highway (Priest: clm. 224; communications to and from UAVs 50 occur over the wireless networks 302, 304 to and from the ATC system 300 and/or backup Air Traffic Control centers. The airspeed for UAVs 50 can be measured and/or authorized in knots and/or miles per hour (mph) 
(c) the flight highway system monitoring information from each UAV flying along the flight highway system (Priest: ¶ 093; The maintained data can include current battery and/or fuel status for each of the plurality of UAVs, and wherein the processing for the delivery application authorization and management can include checking the current battery and/or fuel status to ensure sufficiency to provide a current delivery, for each of the plurality of UAVs)
and environmental information relating to the geographic region of the flight highway system, and generating either, altered flight plans, or an altered flight highway, in accordance with such information (Priest: ¶ 223; distance between UAVs 50 can be changed at any time and new instructions sent to UAVs 50, from the ATC system 300 via the wireless networks 302, 304, to require speed changes or to hold position. The new instructions can be based changes in weather and more specifically storms and rain, changes in wind speed and dealing with imprecise wind speed forecasts that impact drone speed and fuel usage (battery, gas), obstructions entering or expected to enter the flying lane(s) 700, a UAV 50 experiencing a problem such as limited battery power or fuel left, temporary flight restrictions that may include restricted airspace, and the like.)
and (d) the flight highway system flying multiple UAVs along the flight highway simultaneously. (Priest: clm. 224; lateral separation accounts for UAVs 50 entering and leaving flying lanes 700 to account for the required takeoff, landing, and possible hovering or delivery of products by UAVs 50 that must exit flying lanes to achieve their objectives.)
the UAV flight highway system is generate to define one or more flight highway lanes that are positioned in one or more layers of flight highway lanes (FAA: pg. 2-2, col. 002; Airway routing occurs along pre-defined pathways called airways. [Figure 2-2] Airways can be thought of as three dimensional highways for aircraft.)
each of the flight highway lanes in one of the one or more layers being equidistant from the ground (FAA: pg. 2-2, col. 002; Most airways are eight nautical miles (14 kilometers) wide, and the airway flight levels keep aircraft separated by at least 500 vertical feet from aircraft on the flight level above and below when operating under VFR. When operating under IFR, between the surface and an altitude of Flight Level (FL) 290, no aircraft should come closer vertically than 1,000 feet. Above FL 290, no aircraft should come closer than 2,000 feet except in airspace)
the one or more flight highway lanes are defined as a series of datapoints (FAA: pg. 2-32, col. 001; Waypoints are predetermined geographical locations that are defined in terms of latitude/longitude coordinates or fixes, used to define an RNAV route or the flight path of an aircraft employing RNAV.)
Neither Priest or FAA explicitly teaches:
the series of datapoints defining the one or more flight highway lanes are spaced in proximity to each other 
However, Li teaches:
the series of datapoints defining the one or more flight highway lanes are spaced in proximity to each other (Li: ¶ 040; selecting a plurality of discrete points on the trajectory includes: obtaining a start point and an end point of the trajectory; and selecting N discrete points between the start point and the end point of the trajectory, the plurality of discrete points including: the start point, the N discrete points, and the 
Li does not explicitly teach:
whereby datapoints are in closer proximity in non-straight sections of said flight highway lanes, and in farther proximity in straight sections of the flight highway lanes; however, Li does teach:
A method where the number of datapoints used to define a set-distance route is “X” but can be adjusted to a different quantity, “Y”, where “Y” is influenced by a predetermined threshold, where the predetermined threshold can be adjusted by user input or based upon a nearby angle in the selected route of the unmanned vehicle (Li: ¶ 041; N discrete points are then selected between the start point and the end point [where] an angle α formed by the discrete points A, B, and C and an angle β formed by the discrete points B, C, and D are less than the predetermined threshold). (Li: ¶ 188; the current quantity of the waypoints input by using a setting interface of the client, for example, the first quantity is X) (Li: ¶ 190; different locations of the progress bar corresponding to different waypoint density values, the first waypoint density value corresponding to a second quantity, and the third adjustment instruction being used for instructing to adjust the quantity of the waypoints displayed on the map to the second quantity (Li: ¶ 191; the second quantity Y corresponding to the first waypoint density value, the quantity of the waypoints displayed on the map is adjusted to the second quantity Y.) (Li: ¶ 192; adjusting the quantity of waypoints may be implemented by but is not limited to by adjusting the predetermined threshold compared with an angle [where] greater predetermined threshold indicates more angles less than the 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Li has the teaching of the instant application based on the logic that Li is teaching that the density of datapoints along the route of a UAV can be based upon the angle of a turn along that route. A person of ordinary skill in the art would recognize that this feature would result in datapoints in closer proximity in non-straight sections and in farther proximity in straight sections of the flight highway lanes.
Further, the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.). Here, Priest’s "base" device is an air traffic control system configured to manage UAV flights and Li’s "comparable" device generates trajectories and waypoints to manage UAV flights. Li’s device has been improved by varying waypoint-density based upon the angles along the route. Before the filing date of the claimed invention, one of ordinary skill in the art would have applied Li’s known improvement of varying waypoint densities to Priest’s air traffic control system in the same way and the results would have been predictably better routing ground-accuracy with less processing and data transfer.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Priest, in view of FAA, in view of Li, in view of Johnson et al. (US 20160307447 A1) (hereinafter Johnson). As regards the individual claims:
Regarding claim 5, as detailed above, Priest as modified by FAA as further modified by Li teaches the invention as detailed with respect to claim 1
the proximity of the series of datapoints from each other controls the speed of each of the one or more UAVs along each of the flight highway lanes; however, Johnson does teach:
the proximity of the series of datapoints from each other controls the speed of each of the one or more UAVs along each of the flight highway lanes (Johnson: ¶ 075-076; system receives or determines location information associated with waypoints at which a UAV is to perform respective actions [inter alia] the waypoint transition speed, may be set to a higher speed for waypoints that are farther apart, and a lower speed for waypoint that are closer apart).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of FAA with the teachings of Johnson based on a motivation to improve the ability of UAV control system to select and follow a user selected flight plan such that it can comply with regulatory agency requirements and reduce the risk associated with the described flight plan (Johnson: ¶002-003).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Priest in view of FAA in view of Li in view of Schultz (US 20160313736 A1). As regards the individual claims:
Regarding claim 9, as detailed above, Priest as modified by FAA as modified by Li teaches the invention as detailed with respect to claim 1; However, none explicitly teach:
the ground control station may generate a rerouted flight highway to avoid risk to one or more of the one or more UAVs; however, Schultz does teach:
the ground control station may generate a rerouted flight highway to avoid risk to one or more of the one or more UAVs (Schultz: ¶¶ 064-065; there may be obstacles that lie along the flight path. Some of those obstacles may be able to be detected by the 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of FAA with the teachings of Schultz based on a motivation to incorporate a method of automating a UAV control system to fly a path around a geographic area around a structure (Schultz: ¶ 004).
Regarding claim 19, as detailed above, Priest as modified by FAA as modified by Li teaches the invention as detailed with respect to claim 1; However, none explicitly teach:
further comprising a third party system integrated with the server; however, Schultz does teach:
further comprising a third party system integrated with the server, (Schultz: ¶ 025; unmanned aircraft structure evaluation system 10 comprises one or more host systems 12 interfacing and/or communicating with one or more user terminals 14 via a network)
Shultz further teaches:
whereby information is transferred to and from the server and the third party system, (Schultz: ¶ 036; in embodiments having multiple host systems 12, each host system may directly communicate with additional host systems and/or third party systems via the network 16.)
and such information is utilized by the ground control station (Schultz: ¶ 042; the network 16 may use a variety of network protocols to permit bi-directional interface and/or communication of data and/or information between the one or more host systems 12, the one or more user terminals 14 and/or the unmanned aircraft 18.)
Moreover, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of FAA with the teachings of Schultz based on a motivation to incorporate a method of automating a UAV control system to fly a path around a geographic area around a structure (Schultz: ¶ 004).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Priest in view of FAA in further view of Li in further view of Shomin (US 20190354116 A1). As regards the individual claims:
Regarding claim 13, as detailed above, Priest as modified by FAA as modified by Li teaches the invention as detailed with respect to claim 12. However, none explicitly teach:
the dashboard provides control functions to the administrator user, including; however, Shomin does teach:
the dashboard provides control functions to the administrator user, including (Shomin: ¶ 083; wireless controller 421 may be any suitable device that can wirelessly transmit commands to the robotic vehicle).
(a) pause control whereby the flight or one or more of the one or more UAVs is paused (Shomin: ¶ 083; stop commands,)
Li does not explicitly teach:
(b) play control whereby the flight of any paused UAV is resumed; however, Li does teach:
(b) play control whereby the flight of any paused UAV is resumed (Li: Fig 003; ["Fly According to a Track"] button).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Li has the teaching of the instant application based on the logic that that “a follow route” engages a UAV in following a route in the same way a play button does and further it is well known in the art that a play, stop, and pause buttons are frequently presented concurrently.
(c) return to home control whereby the flight path of any UAV is altered to route said UAV to its home location (Shomin: ¶ 083; return-to-home commands)
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of FAA with the teachings of Shomin based on a motivation to optimize guiding a drone vehicle through pre-defined course that includes specific waypoints, or gates, based on reference path Shomin: ¶ 003).
Response to Arguments
Applicant's remarks filed January 6, 2022 have been fully considered.
Applicant’s amendment to claim 1 to resolve the claim objection to claim 2 is effective and the objection is hereby withdrawn.
Applicant asserts that the combination of Priest, FAA, and Li “does not disclose or suggest ‘the series of datapoints defining the one or more flight highway lanes are spaced in proximity to each other, 
Li teaches a method where the number of datapoints used to define a set-distance route is “X” but can be adjusted to a different quantity, “Y”, where “Y” is influenced by a predetermined threshold, where the predetermined threshold can be adjusted by user input or based upon a nearby angle in the selected route of the unmanned vehicle (Li: ¶ 188; the current quantity of the waypoints input by using a setting interface of the client, for example, the first quantity is X) (Li: ¶ 190; different locations of the progress bar corresponding to different waypoint density values, the first waypoint density value corresponding to a second quantity, and the third adjustment instruction being used for instructing to adjust the quantity of the waypoints displayed on the map to the second quantity (Li: ¶ 191; the second quantity Y corresponding to the first waypoint density value, the quantity of the waypoints displayed on the map is adjusted to the second quantity Y.) (Li: ¶ 192; adjusting the quantity of waypoints may be implemented by but is not limited to by adjusting the predetermined threshold compared with an angle [where] greater predetermined threshold indicates more angles less than the predetermined threshold and a larger quantity of generated waypoints.)
In other words, Li is teaching that the density of datapoints along the route of a UAV can be based upon the angle along that route. A person of ordinary skill in the art would recognize that this feature would result in a greater density of datapoints in a segment with sharp turns than in an area without sharp turns because doing so would result in better routing accuracy with less processing and data transfer. As such, Li is teaching “the series of datapoints defining the one or more flight highway 

    PNG
    media_image3.png
    500
    259
    media_image3.png
    Greyscale


The use of known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.). Here, Priest’s "base" device is an air traffic control 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Butler et al. (US 20200035111 A1) which discloses a method for constructing a modified flight plan for the drone based on the flight plan request where the plan represents an approved, congestion reducing, and executable flight plan for the drone.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663